NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                Argued August 8, 2018
                                Decided August 28, 2018

                                         Before

                       WILLIAM J. BAUER, Circuit Judge

                       FRANK H. EASTERBROOK, Circuit Judge

                       MICHAEL B. BRENNAN, Circuit Judge


No. 17-3095

UNITED STATES OF AMERICA,                         Appeal from the United States District
     Plaintiff-Appellee,                          Court for the Northern District of Illinois,
                                                  Eastern Division.

      v.                                          No. 14-CR-00539-12

JOSE SANANTONIO,                                  Andrea R. Wood,
      Defendant-Appellant.                        Judge.

                                       ORDER

       Police stopped Jose Sanantonio as he was transporting money from drug sales
for the Sinaloa drug cartel. He eventually told the officers that he had delivered money
before under similar circumstances. Later he pleaded guilty to conspiring to commit
money laundering. See 18 U.S.C. § 1956(h). At sentencing, the district judge found that
(1) Sanantonio obstructed justice by lying at a pretrial hearing about not having
received his Miranda rights before speaking with law enforcement, and (2) his prior
deliveries were relevant conduct to his offense. Sanantonio contests those findings.
Because the judge sufficiently supported her perjury finding, and Sanantonio’s
statements about his conduct were reliable, we affirm the judgment.
No. 17-3095                                                                        Page 2

                                            I.
         Jose Sanantonio was a courier for the Sinaloa cartel, a Mexico-based money
laundering organization that laundered $100 million from drug proceeds between 2011
and 2014. For about one year, his role in the conspiracy was to receive, store, and
deliver money to others who, according to the government, purchased and resold gold
for cash that then was sent to Mexico. Police stopped Sanantonio as he was driving to
deliver $100,000 in cash to an undercover agent in the parking lot of a shopping mall in
Joliet, Illinois. He then led police to another $122,000 at his house.

       After seizing the money in his possession, the officers took Sanantonio to the
police station, where he signed a waiver of his Miranda rights and described his
involvement in the conspiracy. As summarized in an Immigration and Customs
Enforcement report, Sanantonio admitted to the police that co-conspirators gave him
bags of cash containing an additional $344,000 to store and transfer. From that stash, he
made three separate deliveries: (1) $77,000 to $78,000 to an unknown man at Joliet Mall,
(2) $120,000 to a man at a restaurant near O’Hare International Airport, and (3) $50,000
to another unknown man at a restaurant near an outlet mall in Aurora, Illinois. (We
note a discrepancy between how much cash Sanantonio said he received and stored and
how much he said he delivered, but he does not argue that this discrepancy undercuts
the judge’s finding of his relevant conduct.)

        After he was indicted by a grand jury, Sanantonio learned that police were
“unable to locate” the signed Miranda waiver, and he moved to suppress the statements
about his involvement in the conspiracy. At the suppression hearing, Sanantonio
testified at least six times (responding to repeated questions from his lawyer) that law
enforcement never read him his Miranda rights. He also narrated in detail his interaction
with police, including their refusal to read him his rights. Before the judge ruled on the
motion to suppress, however, the government located Sanantonio’s signed waiver.
Sanantonio promptly withdrew his motion and pleaded guilty.

        The district judge sentenced Sanantonio below the Guidelines to 96 months’
imprisonment. She first determined that his conduct involved $566,000—the $222,000 in
cash that police found plus the $344,000 that Sanantonio told police that he had
received. Sanantonio described an “ongoing kind of arrangement,” she explained, and
the “significant amount of detail” in his statement to police established its reliability.
The judge then found that Sanantonio committed perjury at the suppression hearing,
and she applied a two-level increase under the Sentencing Guidelines for obstructing
justice. See U.S.S.G. § 3C1.1 & cmt. 4(B). She characterized Sanantonio’s testimony at the
No. 17-3095                                                                         Page 3

hearing as a lie, and clarified that there was “nothing to suggest that faulty memory was
the issue here.” In one exchange with the government, she explored whether
Sanantonio’s lie regarded a “collateral issue” that was “unrelated to the substance of the
offense,” but concluded that “there have to be repercussions to the impact that [false
testimony] has on … the implementation of justice.”

                                            II.
       On appeal, Sanantonio first challenges the judge’s application of the obstruction
enhancement, contending that the judge erroneously found that he committed perjury.
A defendant commits perjury when he gives “false testimony concerning a material
matter with the willful intent to provide false testimony.” United States v. Dunnigan,
507 U.S. 87, 94 (1993). Sanantonio argues that the judge did not make the requisite
findings for perjury: she did not find that his false testimony was material or that he
willfully testified falsely.

       We conclude that the judge made a sufficient materiality finding, though we
acknowledge that her discussion of materiality could have been more robust. Evidence
is material when, “if believed, [it] would tend to influence or affect the issue under
determination.” U.S.S.G. § 3C1.1 cmt. 6; United States v. Riney, 742 F.3d 785, 790 (7th Cir.
2014). A lie calculated to influence a pretrial issue is material because it will influence
the outcome of the case. See United States v. DeLeon, 603 F.3d 397, 403–04 (7th Cir. 2010);
United States v. Galbraith, 200 F.3d 1006, 1015 (7th Cir. 2000). The judge did not say much
on this topic—that the lie affected “the implementation of justice”—but that explanation
was enough. Sanantonio’s false testimony led to a needless hearing about the
admissibility of critical evidence. See Riney, 742 F.3d at 790–91. And had the judge
believed Sanantonio’s lie that he did not receive Miranda warnings, then she would
have suppressed the evidence of relevant conduct, affecting his sentence. In this context,
her perjury finding “encompass[ed]” her materiality finding. United States v. Savage, 505
F.3d 754, 763 (7th Cir. 2007) (quoting Dunnigan, 507 U.S. at 95).

       Given the brevity of the judge’s statement, we think that the following point
bears repeating: “District judges should continue to follow Dunnigan and our other case
law which require particular findings for the obstruction enhancement based on
perjury.” United States v. Chychula, 757 F.3d 615, 622 (7th Cir. 2014). But even though we
prefer that the judge would have made a more complete finding on materiality, she said
enough that remand is not warranted. See Savage, 505 F.3d 764.
No. 17-3095                                                                          Page 4

        Sanantonio argues that when the judge characterized the lie as potentially
concerning only a “collateral issue,” the judge actually found it immaterial. But the judge
did not make a materiality finding that the lie was a “collateral issue.” Rather, she used
that phrase while asking the government: “Does it matter at all that the lie was about …
a collateral issue.” Her question was not a finding, but part of a “thorough and
deliberate consideration” of the materiality issue, United States v. Nichols, 847 F.3d 851,
859 (7th Cir. 2017), supporting her eventual and accurate conclusion that the lie was
material.

       The judge also made an adequate finding that Sanantonio’s false statement was
willful. Sanantonio’s lawyer referred to the Miranda warnings in at least six questions,
and each time Sanantonio denied ever having received them. The judge referred to
Sanantonio’s statement as a “lie,” and lies are willful. United States v. Mbaye, 827 F.3d
617, 621 (7th Cir. 2016). Willfulness requires more than “confusion, mistake, or faulty
memory,” Dunnigan, 507 U.S. at 94, and here the judge explained that, given the details
that Sanantonio provided about his interaction with police, there was “nothing to
suggest that faulty memory was the issue.”

        Sanantonio argues last that the judge erred in her relevant-conduct analysis by
relying on his station-house statements, which were summarized in the report from
Immigration and Customs Enforcement. In light of those statements, she found him
responsible for laundering $566,000 ($344,000 more than the $222,000 that police found
in his possession), and she increased his offense level by 14 (instead of the 10 that would
correlate to $222,000), see U.S.S.G. § 2B1.1(b)(1)(F), (H). He says that his statements do
not show that the additional $344,000 was part of the charged conspiracy, and he argues
for the first time on appeal that the report is unreliable because it lacks corroboration.

       The evidence on which the judge relied to determine Sanantonio’s relevant
conduct was sufficiently reliable. Findings of relevant conduct must be supported by
the preponderance of the evidence. See United States v. Watts, 519 U.S. 148, 156–57
(1997); United States v. Thurman, 889 F.3d 356, 370 (7th Cir. 2018). The judge relied on
Sanantonio’s own statements, and because they were consistent with other evidence in
the record, they did not require more corroboration. See United States v. Tankson,
836 F.3d 873, 882–83 (7th Cir. 2016); United States v. Johnson, 342 F.3d 731, 734 (7th Cir.
2003). Sanantonio’s account also was detailed—he discussed how much money he
delivered, where, and to whom—and detail shows reliability. See Tankson, 836 F.3d
at 882–83; United States v. Sandidge, 784 F.3d 1055, 1062 (7th Cir. 2015). Moreover, he
described an arrangement that was ongoing, so it follows that the money he disclosed
No. 17-3095                                                                           Page 5

to police related to the money police found in his car and home. Finally, the ICE report
summarizing his statement to the police of an ongoing arrangement is reliable because
it is corroborated by Sanantonio’s admission in his plea declaration that he was
involved with the conspiracy for about one year. Therefore, the report had sufficient
indicia of reliability for the judge to credit it. See Thurman, 889 F.3d at 370–71 (no clear
error when judge credited testimony corroborated by defendant’s admission).

       For the foregoing reasons, the judgment of the district court is AFFIRMED.